UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-21719 INVESTMENT MANAGERS SERIES TRUST (Exact name of registrant as specified in charter) 803 W. Michigan Street Milwaukee, WI 53233 (Address of principal executive offices) (Zip code) Constance Dye Shannon UMB Fund Services, Inc. 803 West Michigan Street Milwaukee, WI 53233 (Name and address of agent for service) Registrant’s telephone number, including area code: (414)299-2295 Date of fiscal year end: April 30 Date of reporting period:January31, 2014 Item 1. Schedule of Investments. WCM Focused International Growth Fund SCHEDULE OF INVESTMENTS As of January 31, 2014 (Unaudited) Number of Shares Value COMMON STOCKS – 96.8% ARGENTINA – 1.8% MercadoLibre, Inc. $ BERMUDA – 3.8% Lazard Ltd. - Class A CANADA – 8.6% Canadian National Railway Co. Canadian Pacific Railway Ltd. CHINA – 7.8% Sun Art Retail Group Ltd. Tencent Holdings Ltd. DENMARK – 10.7% Chr Hansen Holding A/S Novo Nordisk A/S - ADR Novozymes A/S FRANCE – 2.1% LVMH Moet Hennessy Louis Vuitton S.A. IRELAND – 3.9% Covidien PLC JAPAN – 5.7% FANUC Corp. Sysmex Corp. MEXICO – 2.1% Wal-Mart de Mexico S.A.B. de C.V. NETHERLANDS – 10.0% ASML Holding N.V. Core Laboratories N.V. Sensata Technologies Holding N.V.* PORTUGAL – 1.7% Jeronimo Martins SGPS S.A. WCM Focused International Growth Fund SCHEDULE OF INVESTMENTS - Continued As of January 31, 2014 (Unaudited) Number of Shares Value COMMON STOCKS (Continued) SOUTH AFRICA – 1.7% Shoprite Holdings Ltd. $ SPAIN – 3.6% Inditex S.A. SWEDEN – 3.5% Svenska Cellulosa A.B. SCA - Class B SWITZERLAND – 11.7% ACE Ltd. Nestle S.A. SGS S.A. TAIWAN – 4.6% Taiwan Semiconductor Manufacturing Co., Ltd. - ADR UNITED KINGDOM – 5.7% ARM Holdings PLC - ADR ASOS PLC* UNITED STATES – 7.8% Coca-Cola Enterprises, Inc. Perrigo Co. PLC TOTAL COMMON STOCKS (Cost $385,190,989) SHORT-TERM INVESTMENTS – 3.5% Fidelity Institutional Money Market Fund, 0.03%1 TOTAL SHORT-TERM INVESTMENTS (Cost $16,248,643) TOTAL INVESTMENTS – 100.3% (Cost $401,439,632) Liabilities in Excess of Other Assets – (0.3)% ) TOTAL NET ASSETS – 100.0% $ ADR – American Depository Receipt PLC – Public Limited Company * Non-income producing security. 1 The rate is the annualized seven-day yield at period end. See accompanying Notes to Schedule of Investments. WCM Focused Emerging Markets Fund SCHEDULE OF INVESTMENTS As of January 31, 2014 (Unaudited) Number of Shares Value COMMON STOCKS – 93.3% ARGENTINA – 6.0% Arcos Dorados Holdings, Inc. - Class A $ MercadoLibre, Inc. BRAZIL – 7.6% BRF S.A. - ADR Embraer S.A. - ADR Totvs S.A. CHILE – 4.5% Embotelladora Andina S.A. - ADR Sociedad Quimica y Minera de Chile S.A. - ADR CHINA – 20.9% Anton Oilfield Services Group Shandong Weigao Group Medical Polymer Co., Ltd. - Class H Sun Art Retail Group Ltd. Tencent Holdings Ltd. Tsingtao Brewery Co., Ltd. - Class H INDIA – 4.0% Dr Reddy's Laboratories Ltd. - ADR INDONESIA – 8.4% Bank Rakyat Indonesia Persero Tbk P.T. Kalbe Farma Tbk P.T. Tower Bersama Infrastructure Tbk P.T.* MACAU – 5.0% Wynn Macau Ltd. MEXICO – 7.6% Grupo Televisa S.A.B. - ADR Wal-Mart de Mexico S.A.B. de C.V. NETHERLANDS – 4.7% Yandex N.V. - Class A* PHILIPPINES – 2.6% Puregold Price Club, Inc. WCM Focused Emerging Markets Fund SCHEDULE OF INVESTMENTS - Continued As of January 31, 2014 (Unaudited) Number of Shares Value COMMON STOCKS (Continued) PORTUGAL – 3.7% Jeronimo Martins SGPS S.A. $ SOUTH AFRICA – 2.8% Shoprite Holdings Ltd. SOUTH KOREA – 2.6% 45 NAVER Corp. TAIWAN – 5.1% Taiwan Semiconductor Manufacturing Co., Ltd. - ADR TURKEY – 1.8% Coca-Cola Icecek A.S. UNITED STATES – 6.0% PriceSmart, Inc. Yum! Brands, Inc. TOTAL COMMON STOCKS (Cost $1,092,185) SHORT-TERM INVESTMENTS – 11.3% Fidelity Institutional Money Market Fund, 0.03%1 TOTAL SHORT-TERM INVESTMENTS (Cost $124,617) TOTAL INVESTMENTS – 104.6% (Cost $1,216,802) Liabilities in Excess of Other Assets – (4.6)% ) TOTAL NET ASSETS – 100.0% $ ADR – American Depository Receipt * Non-income producing security. 1 The rate is the annualized seven-day yield at period end. See accompanying Notes to Schedule of Investments. WCM Focused Global Growth Fund SCHEDULE OF INVESTMENTS As of January 31, 2014 (Unaudited) Number of Shares Value COMMON STOCKS – 126.7% ARGENTINA – 2.1% 38 MercadoLibre, Inc. $ CANADA – 3.8% Canadian National Railway Co. CHINA – 11.1% Sun Art Retail Group Ltd. Tencent Holdings Ltd. Tsingtao Brewery Co., Ltd. - Class H DENMARK – 5.0% Novo Nordisk A/S - ADR MEXICO – 2.3% Wal-Mart de Mexico S.A.B. de C.V. NETHERLANDS – 6.7% 32 Core Laboratories N.V. Sensata Technologies Holding N.V.* SWITZERLAND – 14.6% 89 ACE Ltd. Nestle S.A. 4 SGS S.A. TAIWAN – 4.8% Taiwan Semiconductor Manufacturing Co., Ltd. - ADR UNITED KINGDOM – 11.4% ARM Holdings PLC - ADR 75 ASOS PLC* Rotork PLC UNITED STATES – 64.9% 50 3M Co. 43 Amazon.com, Inc.* 50 Celgene Corp.* 77 CME Group, Inc. eBay, Inc.* Express Scripts Holding Co.* WCM Focused Global Growth Fund SCHEDULE OF INVESTMENTS - Continued As of January 31, 2014 (Unaudited) Number of Shares Value COMMON STOCKS (Continued) UNITED STATES (Continued) 11 Google, Inc. - Class A* $ 64 Monsanto Co. NIKE, Inc. - Class B 67 Perrigo Co. PLC 95 Starbucks Corp. TD Ameritrade Holding Corp. 80 Yum! Brands, Inc. TOTAL COMMON STOCKS (Cost $201,041) SHORT-TERM INVESTMENTS – 5.7% Fidelity Institutional Money Market Fund, 0.03%1 TOTAL SHORT-TERM INVESTMENTS (Cost $9,765) TOTAL INVESTMENTS – 132.4% (Cost $210,806) Liabilities in Excess of Other Assets – (32.4)% ) TOTAL NET ASSETS – 100.0% $ ADR – American Depository Receipt PLC – Public Limited Company * Non-income producing security. 1 The rate is the annualized seven-day yield at period end. See accompanying Notes to Schedule of Investments. WCM Funds NOTES TO SCHEDULE OF INVESTMENTS January 31, 2014 (Unaudited) Note 1 – Organization WCM Focused International Growth Fund (the ‘‘International Growth” or “International Growth Fund”), WCM Focused Emerging Markets Fund (“Emerging Markets” or “Emerging Markets Fund”), and WCM Focused Global Growth Fund (“Global Growth” or “Global Growth Fund”) (each a “Fund” and collectively the ‘‘Funds’’) are organized as a non-diversified series of Investment Managers Series Trust, a Delaware statutory trust (the “Trust”) which is registered as an open-end management investment company under the Investment Company Act of 1940, as amended (the “1940 Act”). The International Growth Fund’s primary investment objective is to provide long-term capital appreciation.The Fund offers two classes of shares, Investor Class and Institutional Class.The International Growth Fund commenced investment operations on May 31, 2011 with the Institutional Class shares.The Investor Class shares commenced operations on August 31, 2011. The Emerging Markets Fund’s primary investment objective is to provide long-term capital appreciation.The Fund offers two classes of shares, Investor Class and Institutional Class.The Emerging Markets Fund commenced investment operations on June 28, 2013. The Global Growth Fund’s primary investment objective is to provide long-term capital appreciation.The Fund offers two classes of shares, Investor Class and Institutional Class.The Global Growth Fund commenced investment operations on June 28, 2013. The shares of each class represent an interest in the same portfolio of investments of the Fund and have equal rights as to voting, redemptions, dividends and liquidation, except the certain expenses, subject to the approval of the Trustees.Shareholders of a class that bears distribution and service expenses under the terms of a distribution plan have exclusive voting rights to that distribution plan. Note 2 – Accounting Policies The following is a summary of the significant accounting policies consistently followed by the Funds in the preparation of its financial statements.The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America (“GAAP”) requires management to make estimates and assumptions that affect the reported amounts and disclosures in the financial statements.Actual results could differ from these estimates. (a) Valuation of Investments The Funds value equity securities at the last reported sale price on the principal exchange or in the principal over the counter (“OTC”) market in which such securities are traded, as of the close of regular trading on the NYSE on the day the securities are being valued or, if there are no sales, at the mean between the last available bid and asked prices on that day.Securities traded on the NASDAQ are valued at the NASDAQ Official Closing Price (“NOCP”).Debt securities are valued at the mean between the last available bid and asked prices for such securities, or if such prices are not available, at the bid price obtained from at least one broker-dealer or at prices for securities of comparable maturity, quality and type.All other types of securities, including restricted securities and securities for which market quotations are not readily available, are valued at fair value as determined in accordance with procedures established in good faith by the Board of Trustees.Short-term securities with remaining maturities of sixty days or less are valued at amortized cost, which approximates market value. A Fund’s assets are valued at their fair market value. If a market quotation is not readily available for a portfolio security, the security will be valued at fair value (the amount which the Fund might reasonably expect to receive for the security upon its current sale) as determined in good faith by the Funds’ advisor, subject to review and approval by the Valuation Committee, pursuant to procedures adopted by the Board of Trustees. The actions of the Valuation Committee are subsequently reviewed by the Board at its next regularly scheduled board meeting. The Valuation Committee meets as needed. The Valuation Committee is comprised of all the Trustees but action may be taken by any one of the Trustees. WCM Funds NOTES TO SCHEDULE OF INVESTMENTS - Continued January 31, 2014 (Unaudited) Fair value pricing may be applied to non-U.S. securities.The trading hours for most non-U.S. securities end prior to the close of the NYSE, the time that the Fund’s net asset value per share (“NAV”) is calculated.The occurrence of certain events after the close of non-U.S. markets, but prior to the close of the NYSE (such as a significant surge or decline in the U.S. market) may result in an adjustment to the trading prices of non-U.S. securities when non-U.S. markets open on the following business day. If such events occur, the Funds may value non-U.S. securities at fair value, taking into account such events, when the NAV is calculated. (b) Foreign Currency Translation The Funds’ records are maintained in U.S. dollars.The value of securities, currencies and other assets and liabilities denominated in currencies other than U.S. dollars are translated into U.S. dollars based upon foreign exchange rates prevailing at the end of the reporting period.The currencies are translated into U.S. dollars by using the exchange rates quoted at the close of the London Stock Exchange prior to when the Funds’ NAV is next determined.Purchases and sales of investment securities, income and expenses are translated on the respective dates of such transactions. The Funds do not isolate that portion of its net realized and unrealized gains and losses on investments resulting from changes in foreign exchange rates from the impact arising from changes in market prices. Such fluctuations are included with net realized and unrealized gain or loss from investments and foreign currency. Net realized foreign currency transaction gains and losses arise from sales of foreign currencies, currency gains or losses realized between the trade and settlement dates on securities transactions, and the differences between the amounts of dividends, interest, and foreign withholding taxes recorded on the Funds’ books and the U.S. dollar equivalent of the amounts actually received or paid.Net unrealized foreign currency translation gains and losses arise from changes in the value of assets and liabilities, other than investments in securities, resulting from changes in the exchange rates. Note 3 – Federal Income Taxes At January 31, 2014, gross unrealized appreciation and (depreciation) of investments owned by the Funds, based on cost for federal income tax purposes were as follows: International Growth Emerging Markets Global Growth Cost of investments $ $ $ Gross unrealized appreciation $ $ $ Gross unrealized depreciation ) ) ) Net unrealized appreciation (depreciation) on investments $ $ ) $ The difference between cost amounts for financial statement and federal income tax purposes is due primarily to timing differences in recognizing certain gains and losses in security transactions. WCM Funds NOTES TO SCHEDULE OF INVESTMENTS - Continued January 31, 2014 (Unaudited) Note 4 – Fair Value Measurements and Disclosure Fair Value Measurements and Disclosures defines fair value, establishes a framework for measuring fair value in accordance with GAAP, and expands disclosure about fair value measurements. It also provides guidance on determining when there has been a significant decrease in the volume and level of activity for an asset or liability, when a transaction is not orderly, and how that information must be incorporated into a fair value measurement. Under Fair Value Measurements and Disclosures, various inputs are used in determining the value of each Fund’s investments. These inputs are summarized into three broad Levels as described below: • Level 1 – Unadjusted quoted prices in active markets for identical assets or liabilities that the Funds have the ability to access. • Level 2 – Observable inputs other than quoted prices included in Level 1 that are observable for the asset or liability, either directly or indirectly.These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. • Level 3 – Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available; representing the Fund’s own assumptions about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. The availability of observable inputs can vary from security to security and is affected by a wide variety of factors, including, for example, the type of security, whether the security is new and not yet established in the marketplace, the liquidity of markets, and other characteristics particular to the security.To the extent that valuation is based on models or inputs that are less observable or unobservable in the market, the determination of fair value requires more judgment.Accordingly, the degree of judgment exercised in determining fair value is greatest for instruments categorized in Level 3. The inputs used to measure fair value may fall into different Levels of the fair value hierarchy.In such cases, for disclosure purposes, the Level in the fair value hierarchy within which the fair value measurement falls in its entirety, is determined based on the lowest Level input that is significant to the fair value measurement in its entirety. The inputs or methodology used for valuing securities are not an indication of the risk associated with investing in those securities. The following is a summary of the inputs used, as of January 31, 2014, in valuing the Funds’ assets carried at fair value: WCM Funds NOTES TO SCHEDULE OF INVESTMENTS - Continued January 31, 2014 (Unaudited) International Growth Level 1 Level 2 Level 3* Total Investments Common Stocks Argentina $ $
